ORDER

PER CURIAM.
Robert Gray (Defendant) appeals from the judgment upon his convictions by a jury for one count of forcible sodomy, in violation of Section 566.060, RSMo 20001 (Count I), two counts of armed criminal action, in violation of Section 571.015 (Counts II and IV), one count of kidnapping, in violation of Section 565.110 (Count III), and one count of third-degree assault, in violation of Section 565.070 (Count V), for which the court sentenced Defendant to three terms of life imprisonment (Counts I, II, and IV), one term of fifteen-years imprisonment (Count III), and one term of one-year imprisonment (Count V). Counts I-IV were to run consecutive to each other and Count V was to run concurrent to Counts I-IV. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.